Case 9:19-cv-81160-RS Document 778 Entered on FLSD Docket 12/16/2020 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 19-81160-CIV-SMITH
  APPLE INC.,
         Plaintiff,
  v.
  CORELLIUM, LLC,
         Defendant.
  _______________________/
                 ORDER AFFIRMING REPORT AND RECOMMENDATION
         This matter is before the Court on Magistrate Judge Matthewman’s Report and

  Recommendation on Defendant Corellium, LLC’s Daubert Motion to Preclude Certain Testimony

  of Dr. Jason Nieh [DE 612]. The parties have not filed objections. Upon careful consideration, it

  is

         ORDERED that the Report and Recommendation [DE 612] is AFFIRMED AND

  ADOPTED:

             1. Corellium’s Daubert Motion to Preclude Certain Testimony of Dr. Jason Nieh [DE

  452 & 469] is GRANTED IN PART AND DENIED IN PART;

             2. The Motion is granted to the extent that any legal opinions or legal conclusions of

  Dr. Nieh is excluded. The Motion is denied in all other respects.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 15th day of December 2020.
